PER CURIAM.
Appended to this order is Rule of Criminal Procedure 3.986 pertaining to a uniform Judgment and Sentence form to be used by the courts of this state in order to comply with Chapter 75-23, Laws of Florida 1975.

Rule 3.986. Judgment and Sentence

The following uniform Judgment and Sentence form is sufficient. Variation from this form does not void the judgment, sentence, and fingerprints that are otherwise sufficient.

*173



*174


This rule shall be effective immediately. Adopted and approved by the Court, en banc, July 11, 1975.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, ENGLAND and SUND-BERG, JJ., concur.